OPINION — AG —  THE FEES (OR "EXPENSES OR OTHER REMUNERATION") FOR WITNESSES ATTENDING ON BEHALF OF THE STATE AT A PRELIMINARY EXAMINATION BEFORE A COUNTY JUDGE ARE NOT PAYABLE FROM THE COURT FUND. FURTHER, SUCH WITNESSES ARE NOT ENTITLED TO ANY PAYMENT OR REMUNERATION OF ANY KIND UNLESS AND UNTIL THEY COME WITHIN THE PROVISIONS OF 22 O.S. 1961 713 [22-713], AND A DISTRICT JUDGE ORDERS THE PAYMENT OF A "REASONABLE SUM" FOR "EXPENSES", IN WHICH CASE (AND PROVIDING ALL OTHER PROVISIONS OF LAW ARE COMPLIED WITH) SUCH PAYMENT IS AUTHORIZED FROM THE COUNTY GENERAL FUND. ANY FORMER OPINIONS OF THIS OFFICE EITHER EXPRESSLY OR IMPLIEDLY INDICATING THAT WITNESSES ATTENDING FOR THE STATE BEFORE A MAGISTRATE MIGHT BE ENTITLED TO THE PAYMENT OF FEES OR OTHER REMUNERATION FROM THE COUNTY GENERAL FUND ARE HEREBY WITHDRAWN INSOFAR AS THEY ARE IN CONFLICT WITH THIS OPINION. CITE: OPINION NO. 56-??? (JUNE 20, 1956 — KARL D. CUNNINGHAM), 22 O.S. 1961 723 [22-723], 28 O.S. 1961 81-82 [28-81] — [28-82], OPINION NO. 64-310, 28 O.S. 1961 82 [28-82], 68 O.S. 1961 323.1 [68-323.1], (HUGH H. COLLUM)